          Case 1:21-cr-00421-JDB Document 18 Filed 07/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA,

                  v.                                                 Crim. Action No. 21-421 (JDB)
  JOHN MARON NASSIF,

          Defendant.


                                              ORDER

        Upon consideration of [17] the United States’ unopposed motion to disclose items

protected by Federal Rule of Criminal Procedure 6(e) and sealed materials, and the entire record

herein, it is hereby

        ORDERED that the motion is GRANTED; it is further

        ORDERED that the United States may provide in discovery materials protected by Federal

Rule of Criminal Procedure 6(e); it is further

        ORDERED that the United States may provide in discovery sealed materials, pursuant to

[16] this Court’s July 1, 2021 Protective Order; and it is further

        ORDERED that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.

        SO ORDERED.


                                                                                   /s/
                                                                            JOHN D. BATES
                                                                       United States District Judge
Dated: July 26, 2021




                                                  1
